Citation Nr: 1503747	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for disability of both eyes. 

2.  Entitlement to service connection for disability of both eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO found that new and material evidence had not been submitted to reopen the claim.  

The Veteran testified at a January 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  Additional relevant documents are associated with the Veterans Benefits Management System (VBMS) paperless claims file.  

In a January 2011 statement, the Veteran reported treatment through VA for depression and mental issues.  If the Veteran desires to file a claim for service connection for an acquired psychiatric disorder, he or his representative should file this claim with specificity at the RO.  

The issue of entitlement to service connection for disability of both eyes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1991 decision, the Board denied entitlement to service connection for bilateral eye injury residuals.  

2.  Evidence received since the June 1991 decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for disability of both eyes and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 1991 Board decision that denied entitlement to service connection for bilateral eye injury residuals is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1104 (2014).  

2.  Evidence received since the June 1991 decision is new and material and the claim for entitlement to service connection for disability of both eyes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In light of the fully favorable determination as to the issue decided herein, further discussion of the VCAA is unnecessary.  

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a) (West 2014); 38 C.F.R. § 20.1100(a).  An exception to this rule provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  Id.  Evidence raises a reasonable possibility of substantiating the claim if, when considered with previous evidence of record, it is sufficient to trigger further assistance by VA under the VCAA, such as providing a medical examination; the evidence need not, by itself, change the outcome of the previous decision.  Shade v. Shinseki, 24 Vet. App. 110, 117-19 (2010).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim.  Establishing service connection generally requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In June 1991, the Board denied the appellant's claim of entitlement to service connection for bilateral eye injury residuals.  The appellant was notified of this denial but did not appeal, and this denial therefore became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

In the June 1991 decision, the Board observed that myopia is an error of refraction and is therefore not considered a disability for compensation purposes.  The Board observed that the service treatment records did not show treatment for chemical burns or other injury to the eyes.  The Board went on to find that "even if [the Veteran] did sustain chemical burns to his eyes during service, the evidence fails to demonstrate any residuals of an eye injury."  

Evidence received since the June 1991 denial includes a January 2011 statement by R.R., who served with the Veteran, describing the accident in which cleaning solution was splashed in the Veteran's eyes.  New evidence also includes VA low vision clinic records from February and March 2011 noting a history of chemical burns to the eyes in 1975 and showing an assessment of photophobia.  The Veteran also testified at the January 2013 hearing that he experiences occasional eye swelling.  As this evidence relates to at least one of the bases for the prior denial and raises a reasonable possibility of substantiating the claims, it is new and material, and reopening is therefore warranted.  


ORDER

The claim for service connection for disability of both eyes is reopened.  The appeal is allowed to this extent.  


REMAND

Remand is necessary to ensure that all required development is completed.  Any outstanding relevant treatment records, including any records of treatment at the Detroit VA Medical Center (VAMC) low vision clinic since March 2011, should be obtained.  Additionally, the Veteran testified during the January 2013 hearing that he received treatment or was examined at the Allen Park VAMC in 1978; any records related to such treatment or examination must be obtained.  Additionally, the Board finds that a new examination is warranted.  Although the Veteran was provided an examination in January 2011, the examiner did not have access to the records showing an assessment of photophobia.  Therefore, a new examination addressing any relationship between photophobia, or any other acquired or traumatic eye disorder, and service is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of relevant VA treatment, to include any treatment at the Detroit VAMC low vision clinic since March 2011 and any treatment or examination at the Allen Park VAMC in 1978, and associate them with the claims, Virtual VA, or VBMS file.  Document all requests and responses in the claims file and notify the Veteran appropriately.

2.  After any additional records are obtained and associated with the claims, Virtual VA, or VBMS file, and whether or not any additional records are obtained, schedule the Veteran for a VA examination to address the etiology of any current eye disability and provide the examiner with access to the claims file and any pertinent electronic records.  The examiner must review the claims file and any relevant electronic records and document such review in his or her report.  Any indicated tests or studies should be performed.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any current eye disability, to include discussion of whether the Veteran suffers from photophobia or any disorder resulting in occasional swelling of the eyes.  If acquired or traumatic eye pathology is found, that should be specifically set forth.  The examiner is advised that refractive error of the eye is not a disease or injury under VA law and regulations.  If only refractive error is found, that should be specifically set forth.

(b)  For each and every diagnosed eye disability, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability had onset during or is otherwise caused by the Veteran's military service, including the incident described by the Veteran in which cleaning solution was splashed in his eyes.  

(c)  A complete rationale must accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  Again, acquired or traumatic eye disorders should be set out if present.

3.  After completing the above development and any other indicated development, readjudicate the claim of entitlement to service connection for disability of both eyes.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


